                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION
 ACKERMAN MCQUEEN, INC.,      §
 MERCURY GROUP, INC., HENRY   §
 MARTIN, WILLIAM WINKLER,     §
 MELANIE MONTGOMERY, AND      §
 JESSE GREENBERG,             §
          Movants             §
                              §                                Case No. A-20-MC-149-LY
 v.                           §
                              §
 NATIONAL RIFLE ASOCIATION OF §
 AMERICA AND WAYNE LAPIERRE, §
              Respondents

                                           ORDER

   Before the Court are Movants’ Motion to Quash Third Party Subpoena, filed February 7, 2020

(Dkt. No. 1); Respondent National Rifle Associations of America’s Opposition to Movants’

Motion to Quash Third-Party Subpoena, filed February 14, 2020 (Dkt. No. 4); and Movants’ Reply

in Support of Motion to Quash Third Party Subpoena, filed February 21, 2020 (Dkt. No. 5). On

February 10, 2020, the District Court referred the Motion to Quash to the undersigned for

resolution pursuant to 28 U.S.C. § 636(b)(1)(A), Federal Rule of Civil Procedure 72, and Rule 1(c)

of Appendix C of the Local Rules of the United States District Court for the Western District of

Texas.

                                  I.   General Background

   On August 30, 2019, the National Rifle Association of America (“NRA”) filed this lawsuit in

the United States District Court for the Northern District of Texas against its longtime public

relations firm, Ackerman McQueen, Inc. (“AMc”), alleging fraud, breach of contract, breach of

fiduciary duties, copyright infringement, false association under the Lanham Act, and conspiracy.




                                                  1
See NRA v. Ackerman McQueen, Inc., No. 3:19-CV-2074-G (N.D. Tex. Aug. 30, 2019).1 In

addition to AMc, the NRA also named as defendants Mercury Group, Inc., a subsidiary of AMc,

and AMc employees Henry Martin, William Winkler, Melanie Montgomery, and Jesse Greenberg

(collectively, “Movants”).

    On January 24, 2020, the NRA subpoenaed non-party Six Flags Entertainment Corporation

(“Six Flags”) to produce the following documents, not limited to any particular time period:

                1. Documents that relate to the scope of work and/or services
                   provided to You by Ackerman McQueen, Inc. (“AMc”) or
                   Mercury Group, Inc. (“Mercury”), including, but not limited to,
                   identifying all AMc employees, officers, directors, or agents
                   providing such services.
                2. Documents concerning the Digital Media programming and
                   content or platform that AMc provided to You, including but not
                   limited to, any Viewership Analytics provided by AMc and
                   documents concerning how AMc created or otherwise generated
                   the Viewership Analytics.
                3. Documents concerning forecasts, predictions, or estimates
                   provided to You by AMc concerning the Digital Media and
                   content or platform.
                4. Documents concerning the actual performance or success of the
                   Digital Media content and platform.
                5. Budgets for services provided or to be provided by AMc or
                   Mercury to You, that were prepared by You, AMc, or Mercury
                   concerning the Digital Media content and platform.
                6. Documents that relate to the amount of money spent by You on
                   the Digital Media content and platform.
                7. Bills, invoices, and other requests for payment You received
                   from AMc or Mercury concerning Digital Media content and
                   platform.
                8. Documents reflecting any concerns about or requests to AMc for
                   information on Six Flags Live or Your Digital Media content
                   and platform, including but not limited to, documents
                   concerning AMc’s response.


1
 The NRA has filed three additional cases against AMc in Virginia that raise the same claims. See Dkt. No.
1 at p. 2.
                                                      2
               9. Documents and communications, prepared by You, AMc, or
                  Mercury, that refer or relate to the following projects: Six Flags
                  Live.

Dkt. No. 1-1 at p. 2-3.

   On February 7, 2020, Movants filed the instant Motion to Quash the Third-Party Subpoena

pursuant to Federal Rules of Civil Procedure 45(d)(3)(A)(iv) and 45(d)(3)(B), arguing that the

Subpoena is overbroad and unduly burdensome, and seeks irrelevant and confidential information.

Alternatively, Movants asks the Court to transfer the Motion to Quash to the Northern District of

Texas, where the underlying action is pending, pursuant to Federal Rule of Civil Procedure 45(f).

   In response, the NRA maintains that the Court should deny the Motion to Quash because the

Subpoena seeks relevant discoverable information. The NRA also agrees with Movants, however,

that the Motion to Quash should be transferred to the Northern District of Texas, where the

underlying litigation is pending. See Dkt. No. 4 at p. 3. The Court agrees.

                                         II.   Analysis

   Rule 45(f) governs transfer of a subpoena-related motion. Rule 45 has long required that

disputes related to non-party subpoenas be resolved locally “to avoid imposing undue travel or

expense burdens on non-parties who are challenging a subpoena.” Visionworks of Am., Inc. v.

Johnson & Johnson Vision Care, Inc., 2017 WL 1611915, at *1-3 (W.D. Tex. Apr. 27, 2017)

(citing FED. R. CIV. P. 45(d)(2)(B)(i), directing that motions to compel be filed in “the district in

which compliance is required”). Subsection (f) was added in December 2013 to allow the transfer

of such motions to the court that issued the subpoena “if the person subject to the subpoena

consents or if the court finds exceptional circumstances” to be present. FED. R. CIV. P. 45(f).

   Although the term “exceptional circumstances” is not defined in the Rules, the Advisory

Committee’s comments to the amendment explain that “transfer to the court where the action is

pending is sometimes warranted” where the interests in having the issuing court decide the

                                                   3
discovery dispute “outweigh the interests of the party served with the subpoena in obtaining local

resolution of the motion.” FED. R. CIV. P. 45 advisory committee’s notes to 2013 amendment,

Subdivision (f). The Committee further notes that “transfer may be warranted in order to avoid

disrupting the issuing court’s management of the underlying litigation, as when that court has

already ruled on issues presented by the motion or the same issues are likely to arise in discovery

in many districts.” Id.

   In the interests of consistency and judicial economy, the Court finds that the Northern District

of Texas should rule on the instant Motion to Quash. As both parties agree, “[t]he Northern District

of Texas has the greatest familiarity with the nature of the case.” Dkt. No. 4 at p. 3. In addition to

other pending motions, a motion to compel raising issues similar to the instant Motion to Quash is

currently pending before the Northern District of Texas. A protective order also is in place in the

underlying litigation.

   The Northern District of Texas is in the best position to make rulings on the scope of discovery

and to evaluate the relevance of the requested documents and any undue burden the production

might cause. Given the protective order and the similar discovery disputes currently pending

before the Northern District of Texas, any ruling by this Court has the potential to disrupt the

Northern District’s management of the underlying case, both procedurally and substantively. “A

transfer will ‘avoid disrupting the issuing court’s management of the underlying litigation,’ and

enable resolution of fundamental issues underlying this matter.” In re Nonparty Subpoenas Duces

Tecum, 327 F.R.D. 23, 26 (D.D.C. 2018) (quoting FED. R. CIV. P. 45(f) advisory committee’s

notes). In addition, “[u]niformity of discovery rulings . . . is critical to achieving fairness to the

parties and non-parties.” Visionworks of Am., Inc. v. Johnson & Johnson Vision Care, Inc., 2017

WL 1611915, at *2 (W.D. Tex. Apr. 27, 2017).



                                                    4
   In sum, the transfer of the Motion to Quash will advance the interests of consistency and

judicial economy in this case.

   Based on the foregoing, Movants’ Motion to Quash Third Party Subpoena (Dkt. No. 1) is

GRANTED IN PART. IT IS HEREBY ORDERED that Movants’ Motion to Quash Third Party

Subpoena is TRANSFERRED to the United States District Court for the Northern District of

Texas, Dallas Division.

   IT IS FURTHER ORDERED that this cause of action is CLOSED.

   SIGNED on February 26, 2020.



                                                  SUSAN HIGHTOWER
                                                  UNITED STATES MAGISTRATE JUDGE




                                              5
